Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 

DETAILED ACTION
	Applicant elected Species 1 without traverse in Figures 1-8 in the reply filed on 11/17/2020. Claims 20, 21, 23-33 are currently pending in this application. Claims 23, 25 are withdrawn. Claims 20, 21, 24, 26-33 are currently under examination.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a rear derailleur 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 20-21, 26, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538).

Regarding Claim 20, KATSURA teaches A bicycle electrical rear derailleur (14)(Fig. 14) comprising: an electrical port (86a) configured to be detachably connected to an electrical cable (26).
KATSURA does not teach a wireless communication unit configured to wirelessly receive a control signal;
SHIPMAN teaches a wireless communication unit (274) configured to wirelessly receive a control signal; an electrical cable (210); an electrical port (142 and recessed area containing 144, 146, and the stepped portion surrounding 142)(Figs. 8c-9b) configured to be detachably connected to the electrical cable (210).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KATSURA to include a wireless communications unit as in SHIPMAN to allow the derailleur to be controlled wirelessly.
KATSURA as modified teaches wherein the wireless communication unit (SHIPMAN 274) is configured to receive electrical power from a power supply unit (SHIPMAN 44) via the electrical cable (26) (SHIPMAN 212).


Regarding Claim 21, KATSURA as modified teaches wherein the electrical port (86a)(46a) is an electrical female electrical receptor.

Regarding Claim 26, KATSURA as modified teaches further comprising a movable member (72); and an electrical actuation unit (84) configured to actuate the movable member (72).

Regarding Claim 27, KATSURA as modified teaches wherein the electrical actuation unit (84) is configured to receive electrical power from a power supply unit via the electrical cable (26) [0004].

Regarding Claim 28, KATSURA as modified teaches wherein the electrical actuation unit (84) is configured to receive a control signal from the wireless communication unit (SHIPMAN 274).

Regarding Claim 29, KATSURA as modified teaches wherein the electrical actuation unit (84) includes the electrical port (86a).

Regarding Claim 30, KATSURA as modified teaches further comprising a base member (70) configured to support the electrical actuation unit (84) with respect to the bicycle frame (16).



Regarding Claim 32, KATSURA teaches a bicycle electrical rear derailleur (14)(Fig. 14) comprising: a base member (70); a movable member (72); a linkage (80); a chain guide (72); an electrical cable (24); and an electrical port (86a) configured to be detachably connected to an electrical cable.
KATSURA does not teach a wireless communications unit configured to wirelessly receive a control signal, the wireless communication unit being configured to receive electrical power via the electrical cable, the wireless communication unit being disposed on the base member.
SHIPMAN teaches a wireless communications unit (274) configured to wirelessly receive a control signal, the wireless communication unit being configured to receive electrical power via the electrical cable (210), the wireless communication unit being disposed on the base member (34), and an electrical port (142 and recessed area containing 144, 146, and the stepped portion surrounding 142)(Figs. 8c-9b) configured to be detachably connected to the electrical cable (210).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KATSURA to include a wireless communications unit as in SHIPMAN to allow the derailleur to be controlled wirelessly.


24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538) and further in view of MIGLIORANZA (2008/0312799).

Regarding Claim 24, KATSURA as modified teaches wherein the wireless communication unit (SHIPMAN 274) includes a wireless communicator that is configured to wirelessly receive shift signals 
KATSURA does not teach to transmit at least one of position data and operational data.
MIGLIORANZA teaches wherein to transmit at least one of position data and operational data [0113].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the communication unit in KATSURA so it receives position data as in MIGLIORANZA so the control unit knows when a shift is complete and the completed shift configuration can be displayed on a display unit.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538) and further in view of JORDAN (2013/0061705).


JORDAN teaches wherein the electrical actuation unit is configured to receive a control signal from the electrical cable or the wireless communication unit [0041].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the actuation unit in KATSURA so it has both wired and wireless communication capabilities as in JORDAN to allow the derailleur to be controlled by different types of transmitters according to preference.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the wireless communication unit is supported to a housing of the power supply unit, the power supply unit having the electrical port that is detachably connected to the electrical cable with the other elements in Claim 33.


Response to Arguments
Applicant's arguments filed 8/17/2021 regarding Claims 20, 21, 24, 26-32 have been fully considered and are not persuasive. 
Applicant argues that the radio (274) does not receive electrical power via the electrical cable (212)(Remarks pg. 6 para. 2).  SHIPMAN teaches an electrical cable (210) which meets the added limitations to claims 20 and 32. The discussion above has been changed to reflect this.
Applicant argues that the radio in SHIPMAN does not provide any teaching with respect to how the radio (274) receives power (Remarks pg. 6 para. 2).The PC board (152) is connected to the battery through contacts (148)[0043]. The radio (274) is positioned on the front board (180) of the PC board assembly (152)[0056]. The cable (210) connects the front board (180) to board (208) of the PC board assembly (152)[0051](Figs. 14, 16).
Applicant argues that a flex circuit is not an electrical cable (Remarks pg. 6 para. 3). The definition of the term cable includes an assembly of electrical conductors insulated from each other but laid up together.  Here, the flex circuit (210) has both the positive and negative leads passing through it to transmit power to the front board (180).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654